Booth, Judge,
delivered the opinion of the court:
This is an income-tax case. Plaintiff asserts that the tax upon that part of his income derived from dividends paid to him by the F. W. Woolworth Company, a New York corporation, in March, April, and June of 1917 should have been computed at the rate fixed in the revenue act of 1916 instead of the revenue act of 1917.
Defendant, in opposition, relies upon the case of Edwards v. Douglas, 269 U. S. 204.
We think it unnecessary to enter upon a review or a statement of the facts. The commissioner’s findings are conceded by the parties to be correct.
Plaintiff’s brief and arguments are directed toward an effort to bring this case within an exception to the opinion of the Supreme Court in the above case; that is, while not challenging the construction given to the statute by the Supreme Court, a contention is made that the facts in this case present a right of recovery under that decision. With this contention we disagree. In our opinion the decision of the Supreme Court in Edwards v. Douglas precludes recovery herein, and the petition will be dismissed. It is so ordered.
Moss, Judge; Graham, Judge; Hay, Judge; and Camp-beuti, Chief Justice, concur.